 In the Matter of THE PERFECTION STEEL BODY COMPANY (A. H. A. THEPERFECTIONBURIAL VAULT COMPANY)andLOCAL 1151,INTERNA-TIONAL ASSOCIATION OF MACHINISTS, A. F. OF L.CaseNo. C-900.-DecidedApril 03,1940SteelVault,Dump Body, and Hoist Manutacturing Industry-Interference,Restraint,and Coercion:insertion of letter in pay envelopes of employees withpamphlet emphasizing negatively provisions of Act; questioning employees con-cerning union membership and activities;statements of president and of super-visory officers derogatory to union; dilatory tactics in response to request ofunion for collective bargaining-CompanyDominated Union:domination of andinterferencewith formation and administration and lending support thereto ;statements of president and of supervisory officials urging employees' membershipin "inside" organization ;pamphlet regarding Act put in pay envelopes of em-ployees emphasizing creation and operation of "inside" organization; distribu-tion of cards on company time and property soliciting support of and announc-ing meeting of organization ; alacrity of company in entering into contract with ;testimony of majority of employees regarding voluntary joining of,withoutinterference,and absence of coercion,immaterial under circumstances;disestab-lished, as agency for collective bargaining; contract with, abrogated.Mr. Peter Di Leone,for the Board.Mr. Herman L. Weisman,of New York City, for the respondent.Mr. A. G. Skundor,of Bethlehem, Pa., for the I. A. M.Mr. Ralph S. Rice,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Local 1151, International AssociationofMachinists, A. F. of L., herein called the I. A. M., the NationalLabor Relations Board, herein called the Board, by the Regional Di-rector for the Eighth Region (Cleveland, Ohio), on June 15, 1938,issued and duly served its complaint against The Perfection SteelBody Company, also known as The Perfection Burial Vault Com-pany, Galion, Ohio, herein called the respondent, alldging that therespondent had engaged in and was engaging in unfair, labor prac-tices affecting commerce within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the National Labor Relations Act,23 N. L. R. B, No 1199 100DECISIONSOF NATIONALLABOR RELATIONS BOARD49 Stat. 449,herein called the Act.Concerning the unfair laborpractices,the complaint, in substance,alleged that the respondent (1)interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed'in Section 7 of the Act and (2)on or aboutMarch 1, 1937, and at all times subsequent thereto, fostered,encour-aged, dominated,interfered with, and aided a labor organization ofits employees known as Galion Metal Workers Association,hereincalled the Association.The respondent filed an answer denying thatit had engaged in unfair labor practices.Pursuant to notice duly served upon the respondent and theI.A. M., a hearing was held on July 1, 2, 5, and 6, 1938, at Galion,Ohio, before Albert L. Lohm, the Trial Examiner duly designated bythe Board.The Board and the respondent were represented bycounsel;the I.A. M., by its authorized representative.All partici-pated in the hearing.Full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence bearing on theissueswas afforded to all parties.Subsequent to the hearing andpursuant to leave granted thereat, the respondent filed a brief withthe Trial Examiner.During the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.On September 6, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and(2) and Section 2 (6) and(7) of theAct.He recommended that the respondent cease and desist from inter-fering with,restraining,or coercing its employees in the exercise oftheir right to self-organization,from dominating or interfering withthe formation or administration of the Association,or any otherlabor organization,and from contributing financial or other supportthereto, and that the respondent withdraw all recognition from theAssociation as representative of its employees and completely dis-establish the Association as such representative.Exceptions to the Intermediate Report were filed by the respondenton September 19, 1938.Pursuant to leave granted by the Board, therespondent filed a brief with the Board on June 14, 1939. Pursuantto request therefor by the respondent and notice to all parties,a hear-ing was held before the Board in Washington,D. C., on June 16, 1939,for the purpose of oral argument. Counsel for the respondent and arepresentative of the I. A. M. appeared and participated therein.The Board has considered the exceptions to the Intermediate Reportand, except as they are consistent with the findings,conclusions, andorder hereinbelow set forth,finds them to be without merit. THE PERFECTION STEEL BODY COMPANY101Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Perfection Steel Body Company, also known as The PerfectionBurial Vault Company, the respondent, is a corporation organizedunder the laws of the State of Ohio, having its principal place ofbusiness at Galion, Ohio. It is engaged in the business of manufactur-ing steel dump bodies, hoists, and various types of steel vaults, includ-ing burial vaults. In 1937 the respondent purchased raw materials,used by it in its manufacturing operations, of a value of $211,085.50.Fifty per cent of these raw materials were obtained by the respondentoutside the State of Ohio.During the same year the total sales ofthe respondent's products amounted to $432,555.72.Ninety per centof these products were sold and transported to States other than theState of Ohio and to foreign countries.II.THE ORGANIZATIONS INVOLVEDLocal 1151, International Association of Machinists, A. F. of L.,is a labor organization admitting to its membership all machinists,mechanics, specialists, machinist's helpers, helper apprentices, produc-tion workers, and apprentices employed by the respondent.Galion Metal Workers Association is an unaffiliated labor organi-zation admitting to membership all employees of the respondentexcept foremen and employees having the power to hire and discharge.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.Chronology of eventsIn the spring of 1937 the I. A. M. institutedan organizational driveamongthe respondent's employees.At the hearing the I. A. M.claimed that by June 1937 it had as members 42 of the respondent's 73employees.Having procured a majority of the respondent's employ-ees as members,the I. A. M. arranged for a bargaining conferencewith the respondent which took place on June 5, 1937.On June 11, 1937, Harry Cohen, the respondent's president,' pre-pared and had mimeographed letters which, at his direction, wereinserted in the pay envelopes of all the employees.There was en-closed with each letter a printed circular entitled "Some Questions'Herein referred to as Cohen,as distinguished from his son,Ralph Cohen,who is secre-tary and treasurer of the respondent283034-41-vol. 23--8 102DECISIONSOF NATIONALLABOR RELATIONS BOARDand Answers Concerning the Wagner Act." This purported to ex-plain the Act and the rights of employers and employees there-under.In discussing the circular and the Act in his letter, Cohenwrote that"particular emphasis is put on the fact that the law doesnot compel you to join any Union organization.That is your privi-lege, and if you can afford the luxury of paying dues, you have a per-fect right to join any Union or any organization that you may select... it is not necessary to pay for the privilege of working in thePerfection factory ...You earn your pay fairly and honestly.There is absolutely no reason to pay dues for this privilege . . .Youcan collective bargain individually or as group representation. Itis not at all necessary for you or any other persons in our employ topay dues to any organization to have the privilege of collectivebargaining."The circular enclosed with Cohen's letter points out,inter alia,thatthe Act permits"collective bargaining through representatives otherthan C. I. O. or A. F. of L.representatives,"and that"Employe rep-resentation plans and plant unions are recognized by the Act and thereis no distinction made in the Act between such employe organizationson the one hand and outside labor unions on the other hand."Following the issuance of the circular letter and pamphlet, the re-spondent immediately proceeded to ascertain who among its employeeshad joined the I. A. M. Perry Brick, the superintendent, and aforeman asked several individualswhether theywere members of theI.A. M. The interest manifested by the respondent in the member-ship and activities of the I. A. M. is also reflected in a foreman'squestioning an I. A. M. member as to "how the Union was comingalong."During the time that inquiries were being made by the supervisoryforce as to the union affiliation of the employees, Cohen called anumber of the I.A. M members to a conference at his office,at whichtime, among other things,the preparation of a cheaper type of burialvault was discussed.At the hearing, Cohen denied that he had dis-cussed union activities at this meeting.The testimony of employeeswho were present, however,indicates that Cohen devoted a considerableportion of the time spent in the conference to an attack upon unionactivities.One of these employees, Mackey, testified,"He told usthat he did not like to see us pay out this kind of money for the benefitswe were receiving. . .The argument was he would rather see anorganization in the shop."Another employee present, Spears,testi-fied that Cohen stated at the meeting that he did not want any "out-sider coming in and telling him how to run his business."Still anotheremployee, Jourdan, testified that Cohen "did not just mention a shoporganization.He said an organization here would be better than THE PERFECTION STEEL BODY COMPANY103sending the money out of town.He was not going to have a strangerenter in there and run his business"; and that Cohen further stated"that he would have nobody running his business, that he would closehis shop first." In view of the agreement among the employees whowere present at the meeting and the specificity of their testimonyregarding the discussion, we find that Cohen discussed union activitiesat this meeting.During the summer of 1937, numerous statements were made bythe respondent's supervisory force further indicating to the employ-ees the respondent's anti-union animus and its preference for aninside or shop organization to an outside labor organization.Perry Brick, the respondent's superintendent, told Frank John-stone, an employee, concerning the I. A. M., that he "really didn'tthink we needed it in a small plant."John Neikirk, another employee, testified that Brick told him,after he had denied joining the I. A. M., "Well, you better not; theold man [Cohen] is against it, and your job is not worth a dime ifyou do.Hold your pants on and we will get a company union ofour own which is what the old man wants."While the respondentattacked the credibility of Neikirk's testimony and pointed out vari-ous inconsistencies and evasions in other portions thereof, we arenot called upon to decide how we would have regarded Neikirk'stestimony had the conversation concerning which he testified beendenied by Brick.The latter, however, was not called by the re-spondent as a witness, nor was the respondent's failure to do soexplained.Neikirk's testimony stands undisputed in the record and,under the circumstances, we accept it and find that Brick made thestatement attributed to him by Neikirk.Edward Quinn, an employee, testified that Vere Finical, a fore-man, told him : "Eddie, the old man is not in favor of organizingright now and you had better be careful about talking unionism oryou may not have a job very long." Finical denied the conversationbut admited that he had instructed Quinn not to hand out unioncards during working hours and that Quinn had agreed to stopdoing so.Quinn's testimony impresses us in this and other respectswith its frankness and fairness.Much of Finical's testimony, onthe other hand, is inconsistent and at times is at direct variance withthe testimony of other witnesses called by the respondent.We ac-cept the testimony of Quinn and find that Finical made the state-ment attributed to him.Mackey and Jourdan both testified that Gus Lowmiller, a. fore-man, told them that, Cohen might shut the plant down because ofthe union activities.Mackey testified that Lowmiller told him:"Well, the old man won't like it [the I. A. M.] and he may shut theshop down." Jourdan claims that Lowmiller, referring to the I. A. M., 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him, "It is not going to do you no good because the old manis raising hell about it and he will shut the plant down if it con-tinues."At the hearing, Lowmiller denied making these statements.He stated, however, that he had told Mackey that he was "surprised"when Mackey told him that he was an I. A. M. member, and that hehad said to Jourdan "a man of your age would go ahead and do athing like that" when Jourdan admitted intending to join theI.A. M. Since the statements of Mackey and Jourdan support eachother, and since Lowmiller admits that he discussed union matterswith them and spoke of the union disparagingly, we accept the ver-sion of the conversations given by Mackey and Jourdan and findthat Lowmiller made the statements they attribute to him.Ralph Cohen, secretary and treasurer of the respondent, toldLeonard Houseberg, an applicant. for employment with the respond-ent during the latter part of June 1937, that the I. A. M. had notyet been organized and that " . . . he would a whole lot rather havean organization through the shop . . . If it was organized throughthe other company,2 they [the respondent] would a whole lot ratherclose the doors than have someone come in and run their business."This conversation was not denied by Ralph Cohen.During the spring and early summer months of 1937 as the respond-ent's anti-union activities continued, the I. A.M.'s organizationalactivities grew correspondingly more feeble, until, as one witnessexpressed it, the I. A. M. was "in a state of suspended animation."This situation continued until the first part of January 1938, whenA. G. Skundor, an organizer for the I. A. M., came to Galion, Ohio.At that time a new campaign for members was carried on at therespondent's plant, and by February 15, the I. A. M. had secured 35employees of a total of 51 as members. That date, when Skundorwith two other members of the I. A. M. interviewed Cohen at hisoffice in an attempt to secure recognition for the I. A. M. as collectivebargaining agent for the employees, was the first occasion upon whichSkundor's activities came to the attention of the respondent.Skun-dor told Cohen that the I. A. M. had been designated as their collec-tive bargaining agent by 35 employees, who constituted a majorityof the employees in the plant.Cohen denied that 35 employees con-stituted such a majority.However, at the hearing, the respondent'spay-roll clerk testified that on January 12, 1938, there were but 69men on the pay roll ; on February 16, but 62; and on March 16, but 54.Cohen, at the hearing, testified that he had been mistaken in hisestimate as to the number of the respondent's employees, but failedto explain his making the misrepresentation.Nor had Cohen at any2 This evidently refers to the fact that the I. A. M. had organized the plant of one of therespondent's competitors. THE PERFECTION STEEL BODY COMPANY105time subsequent to his misinforming Skundor regarding the numberof the respondent's employees sought to correct the misrepresentation.Cohen also testified that, although he knew that the I. A. M. wasentitled to bargain collectively if it represented a majority of theemployees, he had told Skundor that he wanted to wait and lookover the law before entering into collective bargaining.Some time following the conference of February 15, Ralph Cohenapproached Homer Price, an employee, and inquired if he had signedan application card for the I. A. M. Price replied that he hadsigned such a card and Ralph Cohen said : "You better be carefulwhat you are signing because Mr. Skundor is pretty shrewd."RalphCohen also told another employee, C. E. Kersch, that he was check-ing up on the affiliation of the employees and on Skundor's claim thatthe I. A. M. represented a majority, and interrogated Kersch as towhether he was affiliated with the I. A. M.On March 15 Cohen again conferred with Skundor and two otherI.A. M. representatives.At that time Cohen stated that "the under-standing was the employees did not want" the I. A. M.2.ConclusionsThe effect of Cohen's June 11, 1937, letter to the employees andthe circular enclosed therewith was clearly to discourage membershipin the I. A. M. Prior to the issuance of the letter and circular, theemployees had felt that Cohen was sympathetic toward the I. A. M.,but, as John Spears, an employee, testified, "After that letter cameout they changed their minds quick."Another employee, Price,testified that after he received the letter of June 11, "I read that letterover and I thought it meant that Mr. Cohen felt like he didn't wantus in that A. F. of L. union and so I dropped out."However, it is not necessary to consider the employees' interpreta-tion of the letter and the circular.A reading of them compels theconclusion that they interfered with, restrained, and coerced the recipi-ents in the exercise of their rights under the Act.The referencein the letter to "luxury of paying dues" and the statements that "itis not necessary to pay for the privilege of working in the Perfectionfactory" and that "it is not at all necessary for you or any otherpersons in our employ to pay dues to any organization to have theprivilege of collective bargaining," interfered with, restrained, andcoerced the employees in the exercise of their rights under the Actby disparaging the I. A. M. and indicating that in the respondent'seyes those who joined the I. A. M. were wasting money. Suchremarks addressed by an employer to his employees are not regardedby the employees as abstract expressions.Because of his superioreconomic power, the employer who expresses himself to his employees 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDas did the respondent hereinduces actionin derogationof self-organization.Nowhere is this more true and more apparent thanwhere, as in the instant case, the remarks are addressed to the em-ployees by means of their pay envelopes, the very source of theirlivelihood.Similarly, the circular enclosed with the June 11 letter is whollymisleading, confining itself almost entirely to stating what the provi-sions of the Act do not purport to do, without adequatelyor accu-rately listing the rights which the Act guarantees to employees.Wehave condemned the distribution of similar literature by employersas violative of the Act.3It should be noted, moreover, that the letter and circular were dis-tributed to the employees less than a week following the first con-ference between the respondent and the I. A. M., a point crucial in aunion's organizational activities, and that the letter was addressed tothis very exigency.4Regardless of the effect of such letters andcirculars in times of organizational quiescence, Cohen's letter of June11 and the circular enclosed therewith were calculated and bound tohave an electric effect.The course of events following the distribution of the letter andcircular also indicates the respondent's interference with and restraintand coercion of its employees in their exercise of the rightsguaran-teed by Section 7 of the Act. In view of the respondent's declaredantipathy to the I. A. M., the inquiries made by supervisory em-ployees as to the union affiliation of the employees were obviously notacademic.Rather, the inquiries were made under such circumstancesthat they must have carried the implication that action would betaken on the basis of the answers.Such an approach by an employerto his employees constitutes an interference with their right to self-organization.Such interference was supplemented and intensifiedby the threats of the respondent to close the plant rather than dealwith a union and by the succession of statements made by the respond-ent's officers and supervisory employees indicating its preference foran,inside organization rather than a union like the I. A. M.As indicated above, these activities of the respondent were, from itsstandpoint, successful in that they resulted in the I. A. M.'s "state ofsuspended animation."Thereafter, when the I. A. M. again sought3 SeeMatter of Mansfield Mills, Inc.andTextileWorkers Organizing Committee,3 N LR B. 001;Matter of Nebel Knitting Company, Inc.andAmerican Federation of HosieryWorlers, 0 N L.R B 284, enf'd, NL R.Bv.NebelKnitting Company, Inc,103 F. (2d)594 (C. C. A. 4) ;Witter of Link Belt CompanyandLodge 1604of Amalgamated Associationof Iron. Steel and Tin Workers of North America through the Steel Workers OrganizingCommittee affiliated with the Committee for Industrial Organization,12 N L. R B 854.4The opening sentence of the letter reads,"It has conic to our notice in the past week orten daysthat union organizers have been active in soliciting your membership in theirorganization " THE PERFECTION STEEL BODY COMPANY107to organize the respondent's employees, the respondent promptlyresumed its anti-union activities.At the conference with I. A. M.representatives on February 15, 1938, Cohen's misrepresentation ofthe number of the respondent's employees and his stated desire toexamine the law before bargaining with the I. A. M. were obviouslymere pretexts serving the respondent's well-defined policy of delayand misrepresentation in order to avoid entering into collective bar-gaining negotiations.Such an avoidance could not but discouragemembership in the I. A. M. The respondent's renewed inquiries ofits employees as to their union membership further served to imple-ment its policy in this respect.The respondent maintains that its above-described activities donot constitute unfair labor practices because its employees were notthereby intimidated.Such activities, however, could have had noother effect.Furthermore, the respondent's contention is refuted bythe testimony of Spears and Price as to the effect of Cohen's letterof June 11, 1937, and by the evidence that the organizers of theAssociation, in the spring of 1938, sought Cohen's approval beforestarting organizational activities, admitting at the hearing that theywould not have begun such activities in the absence of Cohen's ap-proval.Moreover, the question here to be determined is whether therespondent interfered with, restrained, or coerced its employees inthe exercise of their rights guaranteed by Section 7 of the Act.Theacts of the respondent, sdt forth above, in and of themselves, con-stituted such interference, restraint, and coercion.Whether suchacts intimidated any employee or group of employees is material onlyin so far as it tends to establish that the acts themselves have takenplace.5The respondent further contends that Cohen on various occasionsstated that the employees were free to join any labor organization andthat therefore the employees could not have felt that the respondentwas opposed to the I. A. M.However, any effect which such state-ments by Cohen might have had disappears before the strength andclarity of the anti-union statements and conduct of Cohen and otherofficials and supervisory employees of the respondent.The respondent's June 11, 1937, letter to its employees; the circu-lar emphasizing negatively the provisions of the Act; the inquiriesby members of the respondent's supervisory force to ascertain whoamong the employees were I. A. M. members; the attacks upon theI.A. M. made by the respondent's president at a meeting called byhim of union employees ; the respondent's constant indication to itsemployees of its hostility toward the I. A. M. and outside labor5 SeeMatter ofEmsco Derrick and Equipment Company(D. h B. Division)andSteelWorkers Organizing Committee,11 N. L. R B 79. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizations through the outspoken warnings of its supervisoryofficials including threats that the respondent would close its plantrather than deal with a labor organization of its employees; the re-spondent's dilatory tactics in refusing to accept the I. A. M. as thecollective bargaining representative of its employees and its misrep-resentation to the I. A. M. as to the number of its employees-allcompel us to the conclusion that the respondent embarked upon adeliberate and consistent campaign of opposition to the I. A. M. andto its employees' self-organization, and we find that by these andother acts the respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 ofthe Act.B. Domination of and interference with the formation and adminis-tration of the Association and contribution of support theretoThe complaint alleges that the respondent, beginning on or aboutMarch 1, 1937, fostered, encouraged, dominated, interfered with, andaided the Association.That the respondent indicated unequivocallyto its employees its preference for an inside union among them and itsdisapproval of an outside union is clear from the evidence herein-above related, in Section III A.The circular put into the employees' pay envelopes by the respond-ent on June 11, 1937, emphasized that employees could belong to"employe representation plans and plant unions" and that collectivebargaining could be carried on by "representatives other than C. I. 0.or A. F. of L. representatives."Cohen told a number of I. A. M.members that he did not want an "outsider coming in and telling himhow to run his business."Ralph Cohen also expressed a preferencefor "an organization through the shop" and Brick, the respondent'ssuperintendent, told an employee that "we will get a company unionof our own which is what the old man [Cohen] wants." As statedabove, the impetus given by the respondent to the formation of aninside union was accompanied by a deliberate, aggressive, and con-sistent campaign by the respondent to discourage membership in theI.A.M.The circumstances surrounding the formation of the Associationreveal the results of the afore-mentioned activities of the respondent.During the first week in March 1938, Louis Metzger, an employee ofthe respondent, suggested to Cornell Coulter, a fellow employee, thatthey organize an inside union.Before beginning organizational ac-tivities,however, they conferred with Cohen because they "didn'twant to start organizing-an organization if . . . he [Cohen] didn'twant such an organization" and "if the management doesn't want us, THE PERFECTION STEEL BODY COMPANY109what good is it going to do us to do a lot of talking here?" Cohenand Metzger testified that, during the conference, Cohen stated thatthe employees could join any labor organization they pleased, that hewould recognize any labor organization that was authorized to bar-gain collectively by a majority of the employees, and that he couldnot tell them to organize any more than he could tell them not tojoin the American Federation of Labor. It is clear, however, that atthe conference, Cohen, either tacitly or otherwise, indicated, as he andothers of the respondent's officials and supervisory employees had donebefore, that the formation of the Association had the respondent'sapproval.Otherwise neither Metzger nor Coulter, whose testimonyindicated that they would not have organized the Association hadthey felt that Cohen did not want the organization, would have pro-ceeded to arrange for the organization of the Association as they didimmediately after their conference with Cohen.Following the conference, Coulter arranged a meeting of the re-spondent's employees to discuss the organization of the Associationand, for that purpose, prepared cards which announced the meetingand solicited membership in the Association.Within 2 days of theconference, Coulter distributed these cards to the respondent's em-ployees on the respondent's premises and during working hours.Therespondent claims that it had no knowledge of the distribution.However, to Brick's knowledge, the cards had been mimeographed byhis sister and Coulter distributed them openly.From these facts, weinfer and find that the respondent knew of the distribution of thecards.Skundor on March 15 called the respondent's attention toCoulter's conduct in the distribution of the cards.However, the re-spondent, thereafter, took no action with respect to this and didnothing to disavow its tacit support and approval of the Associationthrough permitting membership therein to be solicited on the re-spondent's time and property.On March 28, 1938, the Association held a meeting at which de-mands to be made of the respondent were formulated.On March 31Cohen met with Association representatives and entered into a con-tract with them.At that time 34 of the respondent's 53 employeeswere members of the Association.This was one employee less thanthe I. A. M. had claimed to represent on February 15, at which timeCohen had claimed that that was not a majority of the respondent'semployees.Moreover, the record is not clear that Cohen examined theAssociation's list of members to determine whether it represented amajority of the respondent's employees.The only list of members ofthe Association to which reference was made at the hearing was thatappended to the constitution of the Association and Cohen testified 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he had never examined the constitution.Cohen paid equallylittle attention to the terms of the contract entered into between therespondent and the Association, revealed by his lack of knowledge ofthose terms.For example, the contract provided in part that "sen-iority shall be confined to one department" and "when new jobs arecreated such jobs shall be posted and men allowed to apply for suchjobs.Seniority shall govern in all such cases provided successfulapplicant is qualified to do such job."Yet Cohen testified that hisunderstanding of the contract was that seniority was plant wide asit had always been and that men could be transferred instantly fromone department to another.He further testified that if he creatednew jobs and was selecting employees to fill them, he would take theoldest and most skilled nien, submitting their names to the Associationfor approval.It is thus clear that the Association was formed and administeredpursuant to the respondent's suggestion and with its aid.During theentire time that the I. A. M. was attempting to organize the re-spondent's employees, Cohen and the other officials of the respondentconstantly told them that the respondent favored the formation ofan inside union.The effect of constant suggestions to this effect isshown in the consultation of the Association's organizers with Cohenbefore they began organizational activities.Thereafter the respond-ent's tacit approval of the distribution of membership applicationcards among the employees during working hours further aided theorganization of the Association.The respondent also assisted theAssociation by entering into the contract with it without examininginto its right to represent the respondent's employees and in suchcarelessness and haste as to indicate the absence of normal collectivebargaining.The disparity in the treatment accorded to the I. A. M.and the Association, when each claimed to represent a majority ofthe respondent's employees, indicates to us, as it must have indicatedto the employees, the respondent's desire to foster and encourage thegrowth of the Association.A majority of the employees of the respondent testified that theyhad voluntarily joined the Association without any coercion orinterference by the respondent and stated, in substance, that therespondent had not engaged in any unfair labor practices.Therespondent contends that in the light of such testimony the allega-tions of the complaint relative to the respondent's domination of,interference with, and support of the Association cannot be sustained.However, the issue here is: Did the respondent dominate or interferewith the formation or administration of the Association or contributeaid or support of it? If the respondent did engage in such conduct,as is clear from the foregoing, evidence that individual employees or THE PERFECTION STEEL BODY COMPANY111groups of employees were not coerced or interfered with by the re-spondent is immaterial.'We find that the respondent, by suggesting to its employees thatthey form an inside union, by approving the organization of theAssociation, by permitting the solicitation of Association member-ship during working hours, and by the disparity in the treatment itaccorded the I. A. M. and the Association, dominated and inter-fered with the formation and administration of the Association andcontributed support thereto and thereby also interfered with, re-strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.We further find that the contract of March 31, 1938, between therespondent and the Association was not the result of collective bar-gaining between the respondent and the freely designated representa-tives of its employees, but was executed as an integral part of therespondent's program of discouraging the I. A. M. and assisting theAssociation.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent, set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we find necessary to effectuate thepolicies of the Act.We have found that the respondent dominated and interfered withthe formation and administration of the Association and contributedsupport thereto.In order to effectuate the policies of the Act, weshall order the respondent to withdraw all recognition from theAssociation and to disestablishit as abargaining representative ofany of its employees.We shall also order the respondent to ceaseand desist from giving effect to its contract of March 31, 1938, withthe Association, as well as any extension, renewal, modification, orSeeN. L. R. B. v. Brown Paper Mill Company,Inc,108 F.(2d) 867(C C. A 5),enf'gMatter of Brown Paper Mill Company,Inc.,Monroe,LouisianaandInternational Brother-hood of Paper Makers, affiliated with the American Federation of Labor,12 N L R B 60;Matter of Emsco Derrick and Equipment Company (D & B. Division)andSteelWorkersOrganizing Committee,11 N L. R. B 70 112DECISIONS OF-NATIONAL LABOR RELATIONS BOARDsupplement thereof, and any superseding contract which may nowbe in force.Nothing in this Decision and Order should be takento require the respondent to vary those wage, hours, seniority, andother such substantive features of its relations with the employeesthemselves which the respondent has established in performance ofthe invalid contract as extended, renewed, modified, supplemented, orsuperseded.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local 1151, International Association of Machinists, A. F. of L.,and Galion Metal Workers Association are labor organizations, withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.By dominating and interfering with the formation and adminis-tration of Galion Metal Workers Association, and contributing sup-port to it, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,The Perfection Steel Body Company, also known asThe Perfection Burial Vault Company, Galion, Ohio, its officers,agents, successors, and assigns shall:1.Cease and desist from :(a)Dominating or interfering with the administration of GalionMetal Workers Association or with the formation or administrationof any other labor organization of its employees and from contribut-ing support to said Association or to any other labor organizationof its employees;(b)Giving effect to its contract of March 31, 1938, with GalionMetal Workers Association or to any extension, renewal, modification,or supplement thereof, or to any superseding contract which maynow be in force; THE PERFECTIONSTEEL BODYCOMPANY113_(c)Recognizing Galion Metal Workers Association as representa-tive of any of the respondent's employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, 'join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Galion Metal Workers Asso-ciation as representative of any of its employees for the purposesof dealing with the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment, or other conditionsof employment, and completely disestablish said Association as suchrepresentative;(b)Post immediately in conspicuous places at its plant and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating: (1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraphs 1 (a), (b), (c), and (d) of this Order; and (2)that the respondent will take the affirmative action set forth inparagraph 2 (a) of this Order;(c)Notify the Regional Director for the Eighth Region withinten (10) days from the date of this Order what steps the respondenthas taken to comply herewith.